To compel respondent to consider an application for extension of time to settle bill of exceptions.
Granted February 11, 1891, with costs.
Judgment was rendered upon trial by the court, on October 24, 1890.' Findings had been filed, and on October 31, amendments thereto were proposed which were not finally disposed of until February 24, 1890. A further extension of time was, asked for, December 22/1890, which the court refused, holding, that the time in which appellant could take out his writ had expired October 24, 1890; that no writ of error had been taken' out, and the time within which such writ could issue had not been extended.